Citation Nr: 0531311	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-12 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for T-cell non-
Hodgkin's lymphoma, to include as due to exposure to ionizing 
radiation.  

2.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD), to include as 
secondary to the veteran's service-connected duodenal ulcer.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected duodenal ulcer.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to July 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
Boston, Massachusetts in January 2002 and by the RO in 
Manchester, New Hampshire in January 2004.  

In his April 2004 Substantive Appeal, the veteran requested a 
Board hearing at the RO.  However, he cancelled a hearing 
scheduled for March 2005 and indicated in the same month that 
he did not seek for that hearing to be rescheduled.  The 
hearing request is thus deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2005).  

The issues of service connection for GERD and an evaluation 
in excess of 20 percent for the service-connected duodenal 
ulcer are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claim to reopen the previously 
denied claim for service connection for T-cell non-Hodgkin's 
lymphoma, to include as due to exposure to ionizing 
radiation.  

2.  The veteran's prior claim of service connection for T-
cell non-Hodgkin's lymphoma was denied in a June 1996 Board 
decision.  

4.  The evidence received since the June 1996 Board decision 
is new but does not relate to an unestablished fact, namely 
the question of a causal relationship between current T-cell 
non-Hodgkin's lymphoma and either service or reported 
exposure to ionizing radiation therein.  



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for T-cell non-Hodgkin's 
lymphoma, to include as due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  VCAA redefines VA's obligations with respect to its 
duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or represents an effort to 
reopen a previously denied claim.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

In this case, the Board finds that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted VCAA letter was issued prior to the appealed 
January 2004 rating decision.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim for service connection 
based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

The revised version of 38 C.F.R. § 3.156(a) applies in this 
case because the veteran's claim was not received until 
August 2003, after the current regulation's effective date of 
August 29, 2001.  

The veteran's initial claim for service connection for T-cell 
non-Hodgkin's lymphoma was denied by the Boston VARO in a 
March 1994 rating decision.  The veteran appealed this denial 
to the Board, but, in a June 1996 decision, the Board 
affirmed the RO's denial.  

In its decision, the Board considered the question of 
exposure to ionizing radiation but noted that service 
department documentation from 1994 and 1995 reflected no 
verification of exposure to ionizing radiation in service.  

The Board also found that the veteran's T-cell non-Hodgkin's 
lymphoma was not shown until 1993, many years after service.  
The evidence of record at that time confirmed private 
treatment for this disorder beginning in October 1993.  

Overall, the Board found no competent evidence linking the 
veteran's claimed disorder back to any incident of service.  

Subsequently, the veteran reapplied for this benefit in May 
1999, but, in an October 1999 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  

The RO noted that newly submitted private and VA medical 
records reflected continuous and complete remission of the 
veteran's cancer but were essentially cumulative and provided 
no basis for reconsideration of the claim.  The veteran was 
notified of this denial in October 1999.  

In a December 1999 letter addressed to the President, the 
veteran indicated that he was seeking "increased monthly 
compensation," made a reference to his T-cell carcinoma, and 
requested "an appeal to reverse their decision in regards to 
my claim."  

This letter was forwarded to the RO in April 2000.  In May 
2000, the RO contacted the veteran and informed him that new 
and material evidence needed to be submitted for his claim to 
be reconsidered.  

However, the RO did not clarify whether the veteran, in fact, 
sought to pursue an appeal on this matter, despite the 
wording in the December 1999 letter.  

In view of this, the Board finds that the October 1999 rating 
decision is not final, as the December 1999 letter could 
reasonably have been interpreted as a Notice of Disagreement 
under 38 C.F.R. § 20.201.  

Rather, the last final denial must be considered to be the 
June 1996 Board decision, and the Board will consider all 
evidence added to the record after the issuance of that 
decision to determine whether new and material evidence has 
been submitted to reopen the veteran's claim.  See 
38 U.S.C.A. § 7105(a).  

In the present case, relevant newly received evidence 
includes: (1) VA medical records, dated from August 1964 to 
May 2004; (2) private medical records, dated from February 
1980 to January 2003; (3) various lay statements, dated since 
June 1996; and (4) the reports of VA examinations from March 
1998 and December 2001.  

With regard to the VA and private medical records and the VA 
examination reports, the Board notes that many of these 
records, including reports of the veteran's initial treatment 
for T-cell lymphoma in October 1993 and the following months, 
were already included in the claims file as of the June 1996 
Board decision.  

In any event, none of these medical records contains an 
opinion or other notation suggesting that the veteran's 
disorder is causally related to any event or incident in 
service including to any radiation exposure therein.  

The Board does observe that a March 1994 medical statement 
from Philip A. Lowry, M.D., contains a notation of the 
veteran's reported history of radiation exposure.  

However, Dr. Lowry did not comment on whether such radiation 
exposure played a causal role in the development of T-cell 
non-Hodgkin's lymphoma.  

These new records thus are not "material" in the sense that 
they do not relate to an unestablished fact necessary to 
substantiate the claim, namely that the veteran's T-cell non-
Hodgkin's lymphoma was incurred in service or as due to 
alleged exposure to ionizing radiation therein.  

In regard to the lay evidence of record, the Board is aware 
that a September 1999 response to a VA inquiry contains 
information as to the veteran's alleged exposure to ionizing 
radiation in Germany.  

In this statement, the veteran reported microwave radiation 
from radarscopes and scanners in a field radar site in 
Giebelstadt, Germany.  However, the veteran provided similar 
details in a December 1994 letter, and, in an April 1995 
response, the Department of the Air Force noted that there 
were no records of overexposure to radio frequency or 
microwave radiation.  

In this letter, the Department of the Air Force further 
indicated that, according to the consensus of scientific 
opinion, radio frequency and microwaves do not produce 
cumulative effects unless the exposure was intensive enough 
to cause thermal burns.  

The Board notes that the veteran did not allege in his 
September 1999 submission that he experienced such burns, and 
although he named several other fellow servicemen in that 
letter, he did not suggest that they had experienced 
radiation-related symptoms.  

Accordingly, the September 1999 response is not "material" 
in the sense that it contains insufficient information to 
prompt a further service department inquiry and therefore 
does not serve to further substantiate the "unestablished 
fact" of a current disorder related to exposure to ionizing 
radiation during service.  But see 38 C.F.R. § 3.156 (where 
the new and material evidence consists of a service 
department report, the former decision will be 
readjudicated).  

As to the veteran's lay statements more generally, the Board 
notes that he has not been shown to possess the expertise, 
credentials, or training needed to render a diagnosis or a 
competent opinion as to medical causation.  

Accordingly, these lay statements cannot constitute competent 
medical evidence and lack probative value for the purpose of 
reopening a previously denied claim for service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988).  

While the veteran has submitted new evidence in regard to his 
previously denied claim of service connection for T-cell non-
Hodgkin's lymphoma, this evidence does not suggest a causal 
link between his current disorder and service or to alleged 
exposure to ionizing radiation therein.  

Accordingly, this evidence does not relate to an 
unestablished fact necessary to substantiate this particular 
claim.  

Consequently, new and material evidence to reopen the 
veteran's claim has not been received, and this appeal to 
this extent must be denied.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for T-cell non-Hodgkin's 
lymphoma, to include as due to exposure to ionizing 
radiation, the appeal in this regard is denied.  



REMAND

The veteran's claims on appeal include service connection for 
GERD, to include as secondary to his service-connected 
duodenal ulcer.  The Board notes that the veteran was treated 
for stomach symptoms on multiple occasions during service, 
and service connection for a duodenal ulcer has been 
established since October 1963.  

The veteran has been treated for this disorder on numerous 
occasions since his separation from service, and his 
gastrointestinal treatment has encompassed gastritis and 
reflux symptoms.  

In December 2001, the veteran underwent a VA gastrointestinal 
examination at a private facility.  The examination report 
addressed the veteran's duodenal ulcer and also indicates 
"substantial subjective data consistent with 
gastroesophageal reflux disease."  

The examiner recommended that an endoscopy be performed to 
confirm this diagnosis but offered no further opinion as to 
etiology.  This examination is thus inconclusive as to the 
questions of whether the veteran has a diagnosis of GERD 
distinct from his duodenal ulcer and what the etiology of 
that disorder, if present, is exactly.  

These matters need to be addressed by a more comprehensive 
examination, to include any diagnostic testing deemed 
necessary by the examiner.  

The Board notes that the resolution of the veteran's claim of 
service connection for GERD may impact the claim for an 
increased evaluation for a duodenal ulcer, given that both 
diseases affect the same anatomical area and depending on the 
evidentiary findings developed on remand.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Moreover, the December 2001 VA examination was conducted 
nearly four years ago, and, in his September 2002 Substantive 
Appeal, the veteran reported that his GERD "has not 
improved, but had gotten worse."  

As such, this examination report is not sufficiently 
contemporaneous to serve as a basis for a Board determination 
at the present time.  See VAOPGCPREC 11-95 (April 7, 1995) 
(holding that a new examination is needed when the claimant 
asserts that the disability in question has undergone an 
increase in severity).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
gastrointestinal examination, with an 
examiner who has reviewed his claims 
file.  The examiner should make a 
determination of which, if any, 
diagnostic tests are necessary to 
ascertain whether the veteran has a 
diagnosis of GERD.  The examiner should 
then clearly state whether or not a GERD 
diagnosis, separate and distinct from the 
duodenal ulcer, is present.  If such a 
diagnosis is made, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
either service or the veteran's service-
connected duodenal ulcer.  The examiner 
must also describe all current 
symptomatology attributable to the 
service-connected duodenal ulcer, with 
particular attention to the question of 
the frequency of epigastric distress.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  

2.  Then, the RO should readjudicate the 
claims of service connection for GERD, to 
include as secondary to the service-
connected duodenal ulcer; and an 
evaluation in excess of 20 percent for 
the service-connected duodenal ulcer.  If 
the determination of either claim remains 
less than fully favorable to the veteran, 
he and his representative must be 
furnished with a Supplemental Statement 
of the Case and given an appropriate 
period of time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


